— In a medical malpractice action, defendant St. John’s Episcopal Hospital appeals from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated October 7, 1981, as granted plaintiffs’ motion to vacate its amended interrogatories dated May 26, 1981. Order affirmed insofar as appealed from, with $50 costs and disbursements. Special Term was well within its discretion in vacating appellant’s amended interrogatories in their entirety pursuant to its broad power to regulate discovery to prevent abuse (see CPLR 3103, subd [a]; 3133; Kay v Shopwell, Inc., 63 AD2d 694; Katz u Posner, 23 AD 2d 774). The amended interrogatories are patently burdensome, oppressive and improper; indeed, an examination of the amended interrogatories indicates that they are nothing more than a rearranged version of a previously served set of interrogatories which was also vacated by Special Term pursuant to an order dated February 11, 1981. The amended interrogatories were properly vacated rather than pruned (Vancek v International Dynetics Corp., 78 AD2d 842; Barouh Eaton Allen Corp. v International Business Machs. Corp., 76 AD2d 873). We take this opportunity to again remind the Bar, including appellant’s counsel, that “[tlhe burden of serving a proper demand is upon counsel and not for the courts to correct a palpably bad one” {Itzkoff v Allstate Ins. Co., 59 AD 2d 854, 855; see Martino v Mid-Island Hosp., 73 AD2d 592). Damiani, J. P., Mangano, Thompson and Boyers, JJ., concur.